Citation Nr: 1025914	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for status post left anterior cruciate ligament 
("ACL") repair with high tibia osteotomy and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to August 2005.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Philadelphia, Pennsylvania, which granted service connection 
for status post left ACL repair with high tibia osteotomy with a 
non-compensable evaluation, effective September 1, 2005.  In a 
subsequent October 2006 rating decision, the Pittsburgh, 
Pennsylvania RO granted service connection for arthritis of the 
left knee and combined this disability with the Veteran's already 
service-connected status post left ACL repair.  In a third rating 
decision, dated May 2007, the Pittsburgh RO increased the 
Veteran's disability evaluation to 10 percent, effective 
September 1, 2005.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher evaluation 
for status post left ACL repair with high tibia osteotomy and 
arthritis remain before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2010, a hearing was held before the undersigned Veterans 
Law Judge at the Pittsburgh RO.  A transcript of this proceeding 
has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected left knee 
disability is of greater severity than the current 10 percent 
rating contemplates.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

Under the Veteran's Claim Assistance Act of 2000 ("VCAA"), VA 
has a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Review of the claims folder reveals that the Veteran was afforded 
a VA examination in October 2005, pursuant to his original claim 
of entitlement to service connection.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  However, the United States 
Court of Appeals for Veterans Claims has also held that a veteran 
is entitled to a new VA examination where there is evidence, 
including his statements, that the disability has worsened since 
the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  During his 
March 2010 hearing before the Board, the Veteran said that his 
left knee disability had substantially worsened since the last VA 
examination, and now included symptoms of instability and 
decreased range of motion.  As the Veteran has alleged a 
worsening of his disability, the Board finds that another VA 
examination is warranted.

In addition, the Board notes that the October 2005 examination 
reports indicates that the VA examiner did not have access to the 
Veteran's claims folder either prior to, or during the 
examination; she was thus unable to review his most recent 
treatment records, including those for his last year of active 
duty service.  Instead, she noted that, in addition to the 
physical examination, her evaluation included only a review of x-
rays (related to conditions other than the left knee disability) 
that the Veteran brought with him to the examination.  Although 
the Board recognizes that the absence of claims file review does 
not necessarily render an examination inadequate or reduce the 
probative value of a medical opinion (see Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997)), in this case, because the Veteran applied for 
service connection immediately upon separation from service and 
his service treatment records would likely be pertinent to his 
disability evaluation, the Board finds a remand is necessary in 
order to afford the Veteran an adequate VA examination that 
includes a review of the complete claims file.

The Board further notes that, during the March 2010 Board 
hearing, the Veteran testified that he was receiving private 
medical treatment, including prescription medication, for his 
left knee disorder.  However, the claims folder does not include 
any private treatment records.  Therefore, on remand, an attempt 
must be made to obtain such records.
      
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he identify all private health 
care providers that have treated him for his 
service-connected left knee disability since 
his separation from service.  After securing 
the necessary releases, the RO should attempt 
to obtain these records.  All records 
obtained or responses received should be 
associated with the claims file.  Any 
negative response should be included in the 
claims folder.  

2.  Schedule the Veteran for an examination 
to determine the current severity of his 
status post left ACL repair with high tibia 
osteotomy and arthritis.  The complete claims 
folder, including a copy of this REMAND must 
be provided to the examiner in connection 
with the examination for review of pertinent 
documents therein, and the examiner must note 
that the claims folder has been reviewed.  
Any tests deemed necessary should be 
conducted, and all clinical findings should 
be reported in detail.  The clinician should 
also elicit from the Veteran his history of 
left knee symptomatology and treatment, and 
note that, in addition to the medical 
evidence, the Veteran's lay history must be 
considered in his/her findings.  The 
examination report should specifically state 
the degree of disability present in the 
Veteran's left knee, including the current 
range of motion in the joint, and any 
objective evidence of pain.  If motion is 
specifically limited by pain due to the 
service-connected disorder, the examiner must 
specify at what degree such pain is noted to 
begin for all ranges of motion tested.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  The examiner should note if 
instability and/or recurrent subluxation is 
present and, if so, the severity thereof.  
Any and all opinions must be accompanied by a 
complete rationale.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case ("SSOC") 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

